     Case 2:12-cv-01699-KJM-JDP Document 414 Filed 08/31/21 Page 1 of 4


1     ROB BONTA
      Attorney General of California
2     VINCENT DICARLO
      Supervising Deputy Attorney General
3     BERNICE L. LOUIE YEW, State Bar No. 114601
      Deputy Attorney General
4     Email: Bernice.Yew@doj.ca.gov
      EMMANUEL R. SALAZAR, State Bar No. 240794
5     Deputy Attorney General
      E-mail: Emmanuel.Salazar@doj.ca.gov
6     KEVIN C. DAVIS, State Bar No. 253425
      Deputy Attorney General
7     E-mail: Kevin.Davis@doj.ca.gov
       2329 Gateway Oaks Drive, Suite 200
8      Sacramento, CA 95833-4252
       Telephone: (916) 621-1835
9      Fax: (916) 274-2929
10    Attorneys for State of California
11    (Additional counsel listed on signature page)
12
13                                UNITED STATES DISTRICT COURT
14                         FOR THE EASTERN DISTRICT OF CALIFORNIA
15
16
      UNITED STATES OF AMERICA, and the                    Case No.: 2:12-cv-1699 KJM JDP
17    STATE OF CALIFORNIA, et al., ex rel. LLOYD
      F. SCHMUCKLEY, JR.                                   STIPULATION REGARDING
18                                                         ADMISSIBILITY AND
                            Plaintiffs,
                                                           AUTHENTICITY OF CERTAIN
19                                                         RITE AID PHARMACY RECORDS
                     vs.
20                                                         AND COMMUNICATIONS; ORDER
      RITE AID CORPORATION, RITE AID
21    HDQTRS. CORP., THRIFTY PAYLESS, INC.

22                          Defendants.

23    STATE OF CALIFORNIA ex rel. LLOYD F.
      SCHMUCKLEY, JR.,
24
                            Plaintiffs,
25
                     Vs.
26
      RITE AID CORPORATION, RITE AID
27    HDQTRS. CORP., THRIFTY PAYLESS, INC.
28                          Defendants.
                                                                                Case No.: 2:12-cv-1699 KJM JDP

            STIPULATION REGARDING ADMISSIBILITY AND AUTHENTICITY OF RITE AID PHARMACY RECORDS AND
                                      COMMUNICATIONS; [PROPOSED ORDER]
     Case 2:12-cv-01699-KJM-JDP Document 414 Filed 08/31/21 Page 2 of 4


1                                                RECITALS

2           WHEREAS, Plaintiff-Intervenor State of California (“California”) served Rule 36

3    Requests for Admission, Set No. 3 on Defendants Rite Aid Corporation, Rite Aid Hdqtrs. Corp.

4    and Thrifty Payless, Inc. (collectively, “Rite Aid”);

5           WHEREAS, California’s Requests for Admission, Set No. 3 included Requests for

6    Admission Nos. 59-65, which asked Rite Aid to admit that certain documents defined in

7    California’s Requests for Admission as “Pharmacy Records”—which Rite Aid previously

8    produced in this action, and which correspond to the 1,904 sample claim transactions at issue in

9    this action—fall within the scope of Federal Rule of Evidence 803(6);

10          WHEREAS, California’s Requests for Admission, Set No. 3 included Request for

11   Admission No. 66, which asked Rite Aid to admit that each Pharmacy Record is authentic within

12   the meaning of Federal Rule of Evidence 901;

13          WHEREAS, the Pharmacy Records that are subject to this Stipulation (“Pharmacy

14   Records”) are listed separately by Bates number in Exhibit “A” to this Stipulation;

15          WHEREAS, California’s Requests for Admission, Set No. 3 included Request for

16   Admission Nos. 73-87, which asked Rite Aid to admit that certain internal communications

17   produced by Rite Aid in this action—which Rite Aid produced with Bates numbers

18   RAID0000413-RAID0000414, RAID0001404-RAID0001405, RAID0001439-RAID0001440,

19   RAID0000716-RAID0000718 and RAID0001192-RAID0001193 (collectively, the “Code 1

20   Communications”)—are admissible and authentic within the meaning of the Federal Rules of

21   Evidence;

22          WHEREAS, in response to the Requests for Admission specified above, Rite Aid asserted

23   various objections, but proposed that it was willing to enter into a stipulation regarding the

24   subject matter of these Requests; and

25          WHEREAS, Rite Aid, California, and Relator Loyd F. Schmuckley, Jr. (collectively, the

26   “Parties”) enter into this Stipulation to relieve the Parties and the Court from having to devote

27   resources to an evidentiary dispute regarding the authenticity and admissibility of the Pharmacy

28   Records and the Code 1 Communications.
                                                       1                         Case No.: 2:12-cv-1699 KJM JDP

         STIPULATION REGARDING ADMISSIBILITY AND AUTHENTICITY OF CERTAIN RITE AID PHARMACY RECORDS AND
                                             COMMUNICATIONS; ORDER
     Case 2:12-cv-01699-KJM-JDP Document 414 Filed 08/31/21 Page 3 of 4


1                                             STIPULATION

2           NOW THEREFORE, the Parties, by and through their respective counsel, stipulate and

3    agree as follows:

4       1. The Parties waive any objection(s) to the admissibility of the Pharmacy Records on the

5           grounds that they do not meet the requirements of Federal Rule of Evidence 901.

6       2. The Parties waive any objections to the admissibility of the Pharmacy Records on the

7           grounds that they do not meet the requirements of Federal Rule of Evidence 803(6).

8       3. The Parties waive any objections to the admissibility of the Code 1 Communications

9           under the Federal Rules of Evidence.

10          IT IS SO STIPULATED.

11
12                                         Respectfully submitted,

13                                          ROB BONTA
                                            Attorney General of the State of California
14
15    Dated: August 23, 2021                By /s/ Kevin Davis
                                               Kevin C. Davis
16                                             Deputy Attorney General
                                               Attorneys for Plaintiff-Intervenor STATE OF
17                                             CALIFORNIA
18
19                                         WATERS & KRAUS, LLP

20
      Dated: August 23, 2021                  By /s/ Paul Lawrence (authorized on 8-20-21)
21                                              Wm. Paul Lawrence, II (Pro hac vice)
22                                              Washington D.C. Metro Office
                                                37163 Mountville Road
23                                              Middleburg, VA 20117
                                                Telephone: (540) 687-6999
24                                              Fax: (540) 687-5457
                                                E-mail: plawrence@waterskraus.com
25                                              Attorneys for Qui Tam Plaintiff
26                                              LOYD F. SCHMUCKLEY, JR.

27
28
                                                      2                          Case No.: 2:12-cv-1699 KJM JDP

         STIPULATION REGARDING ADMISSIBILITY AND AUTHENTICITY OF CERTAIN RITE AID PHARMACY RECORDS AND
                                            COMMUNICATIONS; ORDER
     Case 2:12-cv-01699-KJM-JDP Document 414 Filed 08/31/21 Page 4 of 4


1                                          MORGAN, LEWIS & BOCKIUS LLP
2
3     Dated: August 23, 2021
                                           By /s/ Kevin Papay (authorized on 8-23-21)
4                                             Benjamin P. Smith
                                              Kevin M. Papay
5                                             One Market, Spear Street Tower
                                              San Francisco, CA 94105-1596
6                                             Telephone: +1.415.442.1000
                                              Fax: +1.415.442.1001
7                                             E-mail: Kevin.Papay@morganlewis.com
8                                             Attorneys for Defendants
                                              RITE AID CORPORATION, RITE AID
9                                             HDQTRS. CORP., THRIFTY PAYLESS, INC.

10
11
12         IT IS SO ORDERED.

13   DATED: August 30, 2021.

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     3                          Case No.: 2:12-cv-1699 KJM JDP

        STIPULATION REGARDING ADMISSIBILITY AND AUTHENTICITY OF CERTAIN RITE AID PHARMACY RECORDS AND
                                           COMMUNICATIONS; ORDER
